Title: [Diary entry: 7 March 1787]
From: Washington, George
To: 

Wednesday 7th. Mercury at 36 in the Morning—63 at Noon and 54 at Night. Cloudy with the wind brisk at So. Et. in the Morning, and varying more westerly afterwards and blowing fresh all day—Clear after 8 Oclock. Mr. G. W. Lewis went away after breakfast. Colo. Ball rid with me to the Plantations at the Ferry, Frenchs, Dogue run, & Muddy hole—Sowing Oats at the 3 first as also grass seeds—At the Ferry & Dogue Run of no other kind than Timothy, 3 pints, mixed with a bushel of Sand to the acre—at the other (French’s) sowing Clover Orchd. Grass and Timothy mixed in the following proportions, 5 pints of Clover, one Gallon Orchd. grass, and 1 quart of Timothy Seeds Which is the allowance for an acre. More would be given of the Orchd. Grass but I had it not to afford. Plowed the last yrs. Wheat Stubble in field No. 1 and began abt. breakfast time to Plow the Corn in the back part of the field—West of the Wheat which was sown by Robinson. Began to thresh the Clover seed at Muddy hole yesterday—very tedious.